Case 8:21-cv-00414-VMC-JSS Document 18 Filed 04/01/21 Page 1 of 1 PageID 84




                  UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION
GEORGE DOUGLAS METZ, II and
SHAWN MICHAEL BERRY

       Plaintiffs,
v.                                                  Case No.:     8:21-cv-00414-VMC-JSS

SHERIFF CHAD CHRONISTER, IN HIS OFFICIAL
CAPACITY, AS SHERIFF OF HILLSBOROUGH
COUNTY, FLORIDA, DEPUTY DEMETRIOS
ANTONIADIS AND TAMPA PORT AUTHORITY,
the governing body and port authority of Hillsborough
County Port District d/b/a PORT TAMPA BAY

      Defendants.
_______________________________________/

                 PLAINTIFFS NOTICE OF DISMISSAL OF COMPLAINT

       COME NOW, the Plaintiffs, pursuant to Rule 41(a)(1) of the Federal Rules of Civil

Procedure, hereby dismisses all causes of action in the complaint against defendants with

prejudice.

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 1st day of April, 2021, I electronically filed this

document with the Clerk of the Court by using the CM/ECF System, which will forward

electronic copies to all defendants listed above.

                                                      /s/ Vincent R. Pawlowski
                                                    VINCENT R. PAWLOWSKI, ESQUIRE
                                                    litigation@megajustice.com
                                                    Florida Bar # 0747718
                                                    The Pawlowski Mastrilli Law Group
                                                    1718 E. 7th Ave., Suite 201
                                                    Tampa, FL 33605
                                                    (813) 242-4404
                                                    ATTORNEY FOR PLAINTIFFS
                                                    GEORGE DOUGLAS METZ, II and
                                                    SHAWN M. BERRY
